     Case 1:20-cv-00554-ELR-CMS Document 1 Filed 02/06/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SHEFFIE ROBINSON,                       )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )       CIVIL ACTION FILE NO.
                                        )       _______________________
LEXIS NEXIS RISK SOLUTIONS              )
FL, INC.                                )
                                        )
      Defendant.                        )

                                COMPLAINT

      Pursuant to Federal Rule of Civil Procedure 8, Plaintiff Sheffie

Robinson respectfully shows the Court the following:

                        Parties, Jurisdiction and Venue

      1.      Ms. Robinson is an individual and a “consumer” under 15 U.S.C.

§ 1681a(c).

      2.      Defendant Lexis Nexis Risk Solutions FL, Inc. (“Lexis Nexis”) is

a Minnesota corporation and a “consumer reporting agency” under 15

U.S.C. § 1681a(f). Lexis Nexis is authorized to transact business in the State

of Georgia, is subject to the jurisdiction of this Court and can be served with




                                      -1-
     Case 1:20-cv-00554-ELR-CMS Document 1 Filed 02/06/20 Page 2 of 9




process by serving its registered agent, CT Corporation System, at 289 S.

Culver Street, Lawrenceville, Georgia 30046.

     3.    The Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 because the claims asserted in this civil action

arise under the laws of the United States, specifically the Fair Credit

Reporting Act (the “FCRA”), 15 U.S.C. § 1681 et seq.

     4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)

and (b)(2) and this Division pursuant to Local Rule 3.1B(1) and (3).

                            Factual Background

     5.    Ms. Robinson is the member of a Georgia limited liability

corporation called Touco Direct, LLC (“Touco”).         Touco designs and

manages websites for its customers.

     6.    In April 2019, Touco entered into negotiations with a company

called Klarna, Inc. (“Klarna”), which is a finance company. Klarna allows

merchants, like Touco, to provide their customers with the option to finance

purchases of goods and services from the merchant.

     7.    The purpose of the negotiations between Touco and Klarna was

for Klarna to offer credit and financing to Touco’s customers. In other

words, Klarna would offer to finance Touco’s customers’ purchase of

                                      -2-
     Case 1:20-cv-00554-ELR-CMS Document 1 Filed 02/06/20 Page 3 of 9




website design and management services from Touco.            As part of the

arrangement, Touco would advertise and promote Klarna’s services to its

(Touco’s) customers.

      8.    In connection with the negotiations between Touco and Klarna,

Ms. Robinson did not ask for Klarna to extend financing or credit to her

personally, and it was never contemplated that Klarna would extend

financing or credit to Ms. Robinson.

      9.    In early May 2019 and in connection with Touco’s negotiations

with Klarna, Klarna purchased a consumer report on Ms. Robinson from

Lexis Nexis (the “Lexis Nexis consumer report”).

      10.   The Lexis Nexis consumer report included a wealth of personal,

confidential and private information regarding Ms. Robinson, including

information about Ms. Robinson’s criminal record, litigation history,

judgments and liens, driver’s licenses, voter registration, assets and physical

description, among other things.

      11.   The information contained in the Lexis Nexis consumer report

had bearing on Ms. Robinson’s character, general reputation, personal

characteristics, or mode of living and that information was collected by Lexis




                                       -3-
     Case 1:20-cv-00554-ELR-CMS Document 1 Filed 02/06/20 Page 4 of 9




Nexis in whole or in part for one or more of the permissible purposes listed

in 15 U.S.C. § 1681b(a).

      12.   Klarna did not notify Ms. Robinson that it was obtaining the

Lexis Nexis consumer report from Lexis Nexis, and Ms. Robinson was not

otherwise aware that Klarna had obtained the Lexis Nexis consumer report.

      13.   Ms. Robinson did not authorize Klarna to obtain a consumer

report on her from Lexis Nexis or any other consumer reporting agency.

      14.   Ms. Robinson did not authorize Lexis Nexis, or any other

consumer reporting agency, to provide a consumer report on her to Klarna.

      15.   Lexis Nexis did not have a “permissible purpose” under 15

U.S.C. § 1681b(a) to provide the Lexis Nexis consumer report on Ms.

Robinson to Klarna.

      16.   On May 6, 2019, a Klarna employee who identified herself as

“Spring Koger” notified Ms. Robinson that Klarna (i) had decided that it

would not offer financing to Touco’s customers and (ii) that its (Klarna’s)

decision was based on the results of Ms. Robinson’s “criminal background

check,” which was a reference to the Lexis Nexis consumer report.




                                    -4-
     Case 1:20-cv-00554-ELR-CMS Document 1 Filed 02/06/20 Page 5 of 9




     17.    After learning that Lexis Nexis had provided a consumer report

on her to Klarna without her knowledge or permission, Ms. Robinson was

devastated and immediately began to investigate what happened.

     18.    In the course of her investigation, Ms. Robinson learned that,

prior to providing the Lexis Nexis consumer report to Klarna, Lexis Nexis

did not require Klarna to certify the purposes for which the information

contained therein was sought and certify that the information contained

therein would be used for no other purposes, in violation of 15 U.S.C. §

1681e(a).

     19.    Furthermore, Lexis Nexis did not and does not maintain

reasonable procedures designed to limit the furnishing of consumer reports,

like the Lexis Nexis consumer report, to end-users having a permissible

purpose under 15 U.S.C. 1681b(a), which is also a violation of 15 U.S.C. §

1681e(a).

     20.    As a result of Lexis Nexis’ violations of 15 U.S.C. § 1681b(a) and

15 U.S.C. § 1681e(a), Ms. Robinson has suffered actual damages, including

(i) an invasion of her substantive right of privacy with respect to the

information maintained in the Lexis Nexis consumer report and (ii)

emotional distress as manifested by anxiety, insomnia, embarrassment and

                                     -5-
      Case 1:20-cv-00554-ELR-CMS Document 1 Filed 02/06/20 Page 6 of 9




humiliation, inability to focus on work, feelings of helplessness and

frustration.

                       Count 1—Violation of 15 U.S.C. § 1681b(a)

      21.      Lexis Nexis negligently, or in the alternative, willfully violated

15 U.S.C. § 1681b(a) by providing the Lexis Nexis consumer report to Klarna

without a permissible purpose as alleged in Paragraphs 9-15 above.

      22.      As a proximate result thereof, Ms. Robinson has suffered and is

entitled to recover actual damages as alleged in Paragraph 20 above and in

an amount to be proven at trial as allowed by 15 U.S.C. § 1681n(a)(1)(A) or

15 U.S.C. § 1681o(a)(1).

      23.      In the alternative and as a result of Lexis Nexis’ reckless and

willful violations of 15 U.S.C. § 1681b(a), Ms. Robinson is entitled to recover

statutory damages in the amount of $1,000 per violation as allowed by 15

U.S.C. § 1681n(a)(1).

      24.      As a result of Lexis Nexis’ reckless and willful violations of 15

U.S.C. § 1681b(a), Ms. Robinson is entitled to recover punitive damages as

allowed by15 U.S.C. § 1681n(a)(2).




                                        -6-
      Case 1:20-cv-00554-ELR-CMS Document 1 Filed 02/06/20 Page 7 of 9




      25.   Ms. Robinson is also entitled to recover the costs of this action

and her reasonable attorneys fees from Lexis Nexis as allowed by 15 U.S.C.

§ 1681n(a)(3) or 15 U.S.C. § 1681o(a)(2).

                 Count 2—Violation of 15 U.S.C. § 1681e(a)

      26.   Lexis Nexis negligently, or in the alternative, willfully violated

15 U.S.C. § 1681e(a) by (i) failing to require Klarna to certify the purposes for

which the information contained the Lexis Nexis consumer report was

sought, (ii) failing to require that Klarna certify that the information

contained therein would be used for no other purposes and (iii) failing to

maintain reasonable procedures designed to limit the furnishing of

consumer reports, like the Lexis Nexis consumer report, to end-users having

a permissible purpose under 15 U.S.C. 1681b(a), as alleged in Paragraphs 18-

19 above.

      27.   As a proximate result thereof, Ms. Robinson has suffered and is

entitled to recover actual damages as alleged in Paragraph 20 above and in

an amount to be proven at trial as allowed by 15 U.S.C. § 1681n(a)(1)(A) or

15 U.S.C. § 1681o(a)(1).

      28.   In the alternative and as a result of Lexis Nexis’ reckless and

willful violations of 15 U.S.C. § 1681e(a), Ms. Robinson is entitled to recover

                                      -7-
     Case 1:20-cv-00554-ELR-CMS Document 1 Filed 02/06/20 Page 8 of 9




statutory damages in the amount of $1,000 per violation as allowed by 15

U.S.C. § 1681n(a)(1).

      29.   As a result of Lexis Nexis’ reckless and willful violations of 15

U.S.C. § 1681e(a), Ms. Robinson is entitled to recover punitive damages as

allowed by15 U.S.C. § 1681n(a)(2).

      30.   Ms. Robinson is also entitled to recover the costs of this action

and her reasonable attorneys fees from Lexis Nexis as allowed by 15 U.S.C.

§ 1681n(a)(3) or 15 U.S.C. § 1681o(a)(2).

      WHEREFORE, Ms. Robinson respectfully prays that the Court:

      1.    Issue process to the Defendant;

      2.    Conduct a trial by jury of all claims asserted herein;

      3.    Enter judgment in favor of Ms. Robinson as consistent with the

jury’s verdict; and

      4.    Grant Ms. Robinson such other and further relief as it deems just

and necessary.

      This 6th day of February, 2020.


 MCRAE BERTSCHI & COLE LLC                  /s/ Craig E. Bertschi
 Suite 200, 1350 Center Drive               Craig E. Bertschi
 Dunwoody, Georgia 30338                    Georgia Bar No. 055739
                                            ceb@mcraebertschi.com

                                     -8-
Case 1:20-cv-00554-ELR-CMS Document 1 Filed 02/06/20 Page 9 of 9




                                    678.999.1102

                                    Charles J. Cole
                                    Georgia Bar No. 176704
                                    cjc@mcraebertschi.com
                                    678.999.1105

                                    Counsel for Plaintiff




                              -9-
